Citation Nr: 1424165	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1. Entitlement to an increased evaluation for service-connected major depression, currently rated at 50 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the RO that denied entitlement to a TDIU rating and assigned a rating of 30 percent beginning on December 18, 2006 and 50 percent beginning on March 15, 2010 for the service-connected major depression.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.  

The Veteran essentially avers that his last VA psychiatric examination conducted in June 2010 was inadequate as the examiner did not consider the history of flare-ups of his depression, especially as noted in a private psychiatric treatment report dated only several months prior to the VA examination.  

Thus, on review, the Board finds that the June 2010 VA examination did not adequately assess the severity of the service-connected psychiatric disability, and a new examination is ordered.

Furthermore, a decision on the increased rating claim could affect the outcome of the TDIU claim before the Board; therefore, the claims are inextricably intertwined.  Thus, a remand is required for the RO to adjudicate these issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013), and as it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the AOJ should consider whether the claim for a TDIU rating should be sent to VA's Director of Compensation Service for extraschedular adjudication (if schedular TDIU is still not met).  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination to ascertain the current severity and manifestations of the service-connected major depressive disorder. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected major depressive disorder.  

The examiner should assign a Global Assessment of Functioning (GAF) score and discuss the impact of the Veteran's bipolar disorder on his occupational and social functioning.  

The examiner should provide an opinion as to impact of the Veteran's service-connected major depressive disorder on his ability to obtain or maintain gainful employment.

The Veteran's lay statements as to his psychiatric symptomatology should be carefully considered in conjunction with his examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing all indicated development,  the AOJ should readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  This should include whether the claim for a TDIU rating should be referred to the Director of the Compensation Service for extraschedular consideration.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



